Citation Nr: 1752403	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  06-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of traumatic brain injury (TBI) status post basilar skull fracture and right temporal lobectomy prior to October 23, 2008, and in excess of 40 percent thereafter.

2.  Entitlement to a separate compensable evaluation for headaches associated with TBI.  

3.  Entitlement to a compensable evaluation for nocturnal seizures associated with TBI prior to October 23, 2008, and in excess of 20 percent thereafter.  

4.  Entitlement to a compensable evaluation for mood and cognitive disorders associated with TBI prior to February 23, 2010, and in excess of 50 percent thereafter.  

5.  Entitlement to a compensable evaluation for obstructive sleep apnea (OSA) associated with TBI prior to February 23, 2010, and in excess of 50 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REMAND

The Veteran had active duty service from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded for additional development in August 2009 and June 2010.  The case has been returned to the Board at this time for further appellate review.  

The Board awarded the Veteran a separate 20 percent evaluation for his seizure disorder in the June 2010 Board decision, effective October 23, 2008, the date on which VA revised the Rating Schedule regarding TBI evaluations.  Prior to that date, the Veteran's TBI was rated as a disability manifested by headaches and seizures.  The Board further notes that subsequent to the Board's June 2010 remand, service connection for a psychiatric disability and OSA were awarded, effective February 23, 2010, in a January 2012 rating decision; as those evaluations were not assigned on October 23, 2008, it appears to the Board that such manifestations were contemplated prior to February 23, 2010 as part of the Veteran's 40 percent evaluation for his TBI disability.  Consequently, the Board has separated those evaluations out, and taken jurisdiction over those issues on appeal at this time in order to appropriately reflect the issues on appeal with regards to the Veteran's TBI disability.  Finally, the Board has also taken jurisdiction over the TDIU claim at this time, as such has been raised by the record and is part and parcel of the Veteran's increased evaluation claim on appeal at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Veteran filed his increased evaluation claim in January 2005.  He underwent a VA examination of his TBI disability in March 2005, during which time it was noted that he was currently in VA's compensated work therapy (CWT) program.  The Board has reviewed the claims file, and notes that the Veteran's Vocational Rehabilitation and Counseling folder has been associated with the claims file (dated as uploaded in April 1979), but those files only encompass the time period from 1980 through 1994 and do not contain any CWT records from 2005.  

Additionally, the Board recent VA treatment records uploaded into Legacy Content Manager (LCM) show treatment records from July 2016 through March 2016, and from December 2008 through September 1995.  Previously associated with the claims file prior to the last remand in June 2010 were VA treatment records through March 2010; shortly after remand, VA treatment records through June 2010 were associated with the claims file.  

Consequently, it appears to the Board that VA treatment records from June 2010 through March 2016 are outstanding, as are any VA Vocational Rehabilitation and Counseling, including any Compensated Work Therapy (CWT) program records, throughout the appeal.  Accordingly, the case must be remanded at this time in order to obtain those outstanding VA treatment records, as well as any private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's last VA examination of his TBI disability was in November 2011; in light of the need to remand this case for additional development and given the time since the last VA examination, in order to facilitate timely and efficient resolution of these issues, on remand, the AOJ should also obtain a VA examination of the Veteran's TBI and associated disabilities.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file, but particularly from June 2010 to March 2016, from the Pittsburgh and Bay Pines VA Medical Centers, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Obtain all of the Veteran's VA Vocational Rehabilitation and Vocational Counseling records, including any Compensated Work Therapy (CWT) records, and associate those documents with the claims file.  In the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Ask the Veteran to identify any private treatment that he may have had for his TBI and associated disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for VA examinations with the appropriate examiners in order to assess the current severity of his service-connected TBI disability, as well as the associated psychiatric, headache, seizures, and OSA disabilities.  The claims file must be made available to and reviewed by the examiners in conjunction with those examiners, and any indicated tests and/or studies should be performed, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluations for his TBI, psychiatric, seizures, headache, and OSA disabilities, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Disabled American Veterans

